     Case 2:09-bk-26198-BR Doc 47-2 Filed 09/24/20 Entered 09/24/20 13:22:43                                           Desc
                   Exhibit Exhibit 2 - Order Vacating Judgment Page 1 of 4

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
Central Justice Center
700 W. Civic Center Drive
Santa Ana, CA 92702
SHORT TITLE: Bosse vs. Ruiz



    CLERK'S CERTIFICATE OF MAILING/ELECTRONIC                                           CASE NUMBER:
                     SERVICE                                                            30-2012-00551965-CU-CL-CJC


  I certify that I am not a party to this cause. I certify that a true copy of the above dated has been placed for collection and
  mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid pursuant to standard court practice and
  addressed as indicated below. This certification occurred at Santa Ana, California on 2/20/20. Following standard court
  practice the mailing will occur at Sacramento, California on 2/21/20.

  GREGORY L. BOSSE
  940 W 17TH STREET
  SANTA ANA, CA 92706




                                      Clerk of the Court, by:
                                                                                                                         , Deputy


  I certify that I am not a party to this cause. I certify that the following document(s), dated , have been transmitted
  electronically by Orange County Superior Court at Santa Ana, CA. The transmission originated from Orange County
  Superior Court email address on February 20, 2020, at 11:59:43 AM PST. The electronically transmitted document(s) is in
  accordance with rule 2.251 of the California Rules of Court, addressed as shown above. The list of electronically served
  recipients are listed below:


  NONPROFIT LEGAL SERVICES, INC.
  THENONPROFITLAWFIRM@GMAIL.COM




                                      Clerk of the Court, by:
                                                                                                                         , Deputy




                       CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE


V3 1013a (June 2004)                                                                           Code of Civ. Procedure , § CCP1013(a)
Case 2:09-bk-26198-BR Doc 47-2 Filed 09/24/20 Entered 09/24/20 13:22:43   Desc
              Exhibit Exhibit 2 - Order Vacating Judgment Page 2 of 4
Case 2:09-bk-26198-BR Doc 47-2 Filed 09/24/20 Entered 09/24/20 13:22:43   Desc
              Exhibit Exhibit 2 - Order Vacating Judgment Page 3 of 4
Case 2:09-bk-26198-BR Doc 47-2 Filed 09/24/20 Entered 09/24/20 13:22:43   Desc
              Exhibit Exhibit 2 - Order Vacating Judgment Page 4 of 4
